Case 2:20-cv-01490-JMA-ST Document 20-1 Filed 12/01/20 Page 1 of 7 PagelD #: 134

EXHIBIT 1

 
April 11, 2049

Honorable ‘Jimethy 2. Sini

Suifotk County District Atomey's Offive
Wiltom J. Lindsay County Complex - Bhd. 77
Vetorins Memorial Highway

Hauppaue, N'Y 1! TEN

Dear Honorable Distriet Attorney Sini,

tam writing m strong support of Ms. Jennifer Pape, whom ? botd in the highest regard. Ms. Pape is 2
loyal, dedicated ond hardworking individual who would make an excellent addition to any angunizatian.
Her talents and abilities prove her capacity to bolster the success of uny team she joins.

f have had the honor and privilege off working with Ms. Pape at the Suffolk County Legislator and
currently at the New York State Sengie. Ms. Pape has been an outstending member of the Suffolk County
SBCA where she serves ss an Aaimal Crucity Investigator. ‘Chrowgh all of her work, she hus [waved that
she ts contmitted to protecting the welfare of animals and the betterment of her communities that she
serves. My. Pape will be an exceptional fit und asset as a part of the District Attorney's office division of
aninial crimes.

Mas. Pape sx a community leuder # can depend on. She has felt uw mark om my heart as u hardworking
activist and [ am confident, if accepted, Ms, Pape wilt be an individual who vill muke your instituion
proud 1 call ane of their own, Her lave, passion and compassion towards animals is invaluable, She has
dealt with many difficult cuses within my district ond with every case, she hus done her duc diligence in
ensuring justice is served.

Ms. Pape is o woman | tum to when | need assistance with a case and is somone | rust. | highly
revemmend Ms. Pape did should you have any questions, Please do not hesitate w contuct my office at
(631) 36-3356.

Sincerely,

OME

Monics R. Martinez
New Yark Suite Senator
Third Senatoria) District

CC: Tom LaValle, Depoty Chiel
Justin Meyers, Chief of Statf
Keni Ann Soute, Director of iIntergaverumental Relations and Community Outreach

PL_000003
Case 2:20-cv-01490-JMA-ST Document 20-1 Filed 12/01/20 Page 3 of 7 PagelD #: 136

4/8/19

To Whom it May Concern,

In November of 2018 | was working as a detective in the 3“ precinct in Bay Shore and | had the
pleasure of working an aggravated animal abuse investigation with SPCA Detective Jen Pape #110. This
investigation involved the fatal stabbing of a dog in the Brentwood area. Throughout this investigation !
learned that Detective Pape is an extremely hard working, intelligent detective who is well versed in the
laws as they apply to animal abuse cases, In addition, Detective Pape is proficient in interviewing and
taking statements from witnesses as well as suspects. The perseverance and dedication shawed by
Detective Pape during this investigation were unparalleled. For example, Detective Pape, after learning
that a second dog had been stabbed, responded to the incident location and not only saved the dog’s
life but also secured additional evidence for the investigation.

Detective Pape is a hard-working individual who is committed to helping animals and arresting
those who commit crimes against animals. After working with Detective Pape | know that she would be
an asset to any animal crimes unit. If | am involved in any animal cases in the future } will definitely seek
the assistance of Detective Pape.

Sincerely,

PSL bf /344 Ay /

SCPD Sat. Brian Ehlers

PL_oo000e4
Sharon Cimino phone: (631)669-6762
37 Orchard Dr. Brightwaters, NY 11712 mobile: (631)838-2965

April 26, 2019
Dear District Attorney Timothy Sini,

i am honored to write this letter of recommendation on behalf of Peace Officer Jennifer
Pape. | have had the pleasure knowing Jennifer for just over three years, Ve met during a
Suffolk SPCA investigation. | was the complainant in a case involving a hoarding house
with over 30 sick and flea infested cats, kittens and a tethered dog. In classic SPCA style,
it took multiple phone calls from myself and others to get the SPCA to even investigate
the house. Then upon investigation, the original detective never followed up and the
animals remained and continued to multiply and become more ill. Again | persisted and
the assigning sergeant finally assured me that | would be contacted by an investigator
that would get the job done. This humane investigator was Jennifer Pape.

From the first moment we spoke, | knew Jen was going to do whatever it took to save
those animals. Since | am involved with animal rescue and a focal Spay neuter program, |
helped jen any way | could to help get the cats and kittens medica! care and placed in
loving homes. The people in this case were not cooperative and Jen had to move
mountains without a search warrant to ensure the cats and dog were surrendered and
taken out of this neglectful abusive situation. Since we spent many days, weekends, and
holidays during this rescue mission, Jen and | became friends and she convinced me to
join the Suffolk SPCA as a humane volunteer. While | had my doubts about the SPCA, |
felt better after having worked with Jen. So | applied and went through training and was
determined to make a difference.

During my almost two years with the SPCA, | realized that jennifer Pape is one of the
few investigators who is truly dedicated to helping animals (as well as many people in her
cases), She is one of the few officers that has dedicated her life to making a difference.
For so many SPCA detectives, it’s about the badge, the gun, the power, and the news
coverage. But for Jennifer Pape, her passion is from the heart. She will risk her life if it’s a
hamster living in squalor or a pit bull being forced to fight by MS-13. She's the first one
to jump into a condemned house to save a litter of kittens. If there are 20 dogs being
abused in a hoarding situation, then she will work through the night to write those 20
reports. I've seen her sacrifice sleep and holidays and contract ringworm and giardia
while caring for cats and kittens seized during an investigation and had nowhere to go.
Jen goes above and beyond the investigation and/or arrest to make sure every rescue
receives proper care and placement.

Sadly during my time with the SPCA, | was pulled into a case involving another hoarder

with sick cats and saw the reality of SPCA investigators that do not share Jen's passion
and dedication, Two detectives let their egos and laziness get in the way of seizing and

Pi_000005
prosecuting a woman that shouldn't even be allowed to own a goldfish. | complained to
the chief and was promised Jen would take over the case and “fix the situation.” Jen
quicidy made a plan for seizure and placement of the cats. Thanks to jen’s wonderful
reputation, rescues were willing to step in and help. But once again, egos interfered with
the chief's decision and Jen was never assigned to the investigation. This particular
criminal is still currently living with close to 40 cats and kittens. This case is what
prompted my resignation from the Suffolk SPCA,

i find it extremely frustrating that Suffolk County does not have an animal crimes unit
like Nassau does. People who care about animals and their welfare basically only have
the Suffolk SPCA to call to report abuse. The SCPD only has the SPCA to assist in
animal abuse cases. In fact every precinct in Suffolk knows Jen Pape is the one to call
when they are faced with an animal abuse situation. It’s no secret that Jen is the officer
with the most knowledge of the faw and extensive experience with animal cruelty and
neglect cases. The Suffolk officers specifically request to work with jen every chance they
get. They all know she is the one officer that will get things done, get it done the right
and ethical way, and get the criminal an arrest and the animal(s) to safety. Quite frankly,
most cops know Jen's work ethic and sense of teamwork not only makes their lives
easier, her efforts reflect well on their reputation as well. jen’s cases are the ones we
constantly see in the news and this is what makes the public have trust, faith, and an
appreciation of law enforcement.

Suffolk needs an animal crimes unit. | have repeatedly told Jennifer that this is where she
belongs. Her talents are wasted at the SPCA. She does not receive the backup and
support she needs from fellow investigators and higher ups. So many lives have been
spared and made better thanks to Jen’s extraordinary arrests and followup. it is because
of her efforts, Jen is one of the few officers at the SPCA who has gained the respect and
assistance from local rescues and shelters. But she could do so much more if she was in
the right position in law enforcement. | urge you to please spearhead an animal crimes
unit under your command and put Jen in charge. As so many of us are aware, some of
the worst criminals in history started by abusing animals. Animal abusers need to be
stopped and prosecuted to the furthest extent of the law. Peace Officer Jennifer Pape is
the one to make this happen.

Thank you for your time and all you do to keep the people of Suffolk County safe!

Regards

Sharon Cimino

PL_0ao006
Dear District Attorney Sinii,

My name is Fran Cohen and | have been an animal right's
advocate for the past 22 years. | have been primarily involved in
the outreach programs in some of the worst areas across Suffolk
County. | am a continuous speaker at the monthly legislator
meetings, precinct meetings, and was involved in the push to
change the Suffolk County Outdoor Pet Laws (Local Law 299). |
speak for all the outreach programs in Suffolk.

The atrocities we see across Suffolk County pertaining to dog
fighting, backyard breeding and overall abuse is increasing at a
very high rate. A few years back, this led us to try and disband
the current SPCA because they were not enforcing ANY of the
NYS laws. This intimately let to the county pets laws being
changed from violations to misdemeanors by Senator Monica
Martinez. They were implemented so we would be able to rely on
the police dept when we are failed by the SPCA. And we were
FAILED. For 30 years, they refused to enforce the NYS A&G
laws and many, many animals died or exposure, abuse and
starvation.

When the advocates went after the SPCA, they decided to hire
Jennifer Pape as a full time employee/peace officer to try and
salvage their reputation.. As you would imagine, we were
skeptical.

Jennifer Pape took the time to listen to all the rescues, town
shelters and advocates about our issues and she saw for herself
what we were dealing with. She came to our areas of concern
and was shown the conditions animals were forced to live in.
Dogs that had been chained, living in squalor or illegal conditions
were quickly seized and their owners charged for their crimes.
This was because she worked with the rescues, shelters, ACO's

PL_000007
and police dept all at the same time which is what it takes to
successfully bring much needed change and awareness to these
situations. Many dogs were removed from YEARS of hell.

She proved herself to us quickly and we have come to rely on her.
She is the only one in 25 years that has ever enforced the laws
and had no fear to accomplish this. She quickly realized that the
advocates were not exaggerating the miserable living conditions
and exploitation of outdoor pets.

Wyandanch is one of the worst areas for abuse and | am proud to
say because she has worked with one of our outreach programs
in that area and a lot of that town has been cleaned up and made
aware of our laws. She has diligently worked in many other areas
such as Bellport, Brentwood, etc.

The areas of Mastic, Shirley, Bellport and Bayshore are in
desperate need. We have a very long way to go in those areas
and this is why | am respectfully asking you to give consideration
to hiring her.

Jennifer is compassionate, fearless, dedicated and has
tremendous public relations ability. | have never seen anyone
work 24/7 the way she does.

Respecttully,

Fran Cohen
getamutt @ verizon.net

PL._oagags
